Citation Nr: 1219411	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-20 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, claimed as left knee strain.

2.  Entitlement to service connection for a low back disorder, claimed as low back pain.

3.  Entitlement to service connection for residuals of a left eye injury.

4.  Entitlement to service connection for a bilateral foot disorder claimed as pes planus.  

5.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to June 9, 2008.

6.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss from June 9, 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from October 1950 to September 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This rating denied service connection for the issues on the cover page numbered 1 through 4, and granted service connection for bilateral hearing loss and assigned an initial noncompensable rating.  By an August 2008 rating decision, the RO granted a staged increased rating for the bilateral hearing loss to 10 percent, effective June 9, 2008.  The Board has recharacterized this matter to reflect this staged increase.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in March 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left eye injury, left knee disorder, low back disorder and bilateral foot disorder claimed as pes planus, and the issue of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss from June 9, 2008 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

For the period prior to June 9, 2008, the probative medical evidence revealed the Veteran's hearing loss was Level II in the right ear and Level IV in the left ear.  


CONCLUSION OF LAW

The criteria for establishing a compensable rating for bilateral hearing loss for the period prior to June 9, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 


The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in a September 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for increased ratings, to include the need to submit evidence of a current condition, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence that pertains to the claim.  This notice included information regarding establishment of a disability rating and effective date. 

However, the appeal for a higher initial rating for hearing loss arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been 

fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including private medical records, VA treatment records, VA examination reports, and hearing testimony. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable 

doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The January 2007 rating decision on appeal established service connection for bilateral hearing loss, with a noncompensable evaluation assigned effective August 31, 2005.  An August 2008 rating decision granted an increased rating for the bilateral hearing loss to 10 percent, effective June 9, 2008.  As discussed below in the REMAND section, the Board is remanding the claim for an evaluation in excess of 10 percent from June 9, 2008.  Therefore, the issue being decided herein is entitlement to a compensable evaluation for bilateral hearing loss prior to June 9, 2008.  

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of 

controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2011).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  Further, when 
the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).  

A report of a private audiogram conducted on October 25, 2005 revealed puretone thresholds ranging from 30 to 60 decibels in the right ear and 45 decibels to 70 decibels in the left ear at frequencies from 1000 to 4000 Hertz.  However, it appears that the speech recognition testing was not performed utilizing the Maryland CNC test as the report indicates the testing used monitored live voice (MLV).  Thus, the findings are not suitable for rating purposes.  See 38 C.F.R. § 4.85.

The Veteran was afforded a VA authorized audiological examination in May 2006.   The reported functional impairment was difficulty hearing spoken words in normal conversation.  An audiogram showed pure tone thresholds, in decibels, were as 

follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
35
60
55
60
53
LEFT
55
65
60
60
60

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 96 percent in the left ear.  

Applying the results from the May 2006 VA examination to Table VI in 38 C.F.R. 
§ 4.85 yields a finding of Level II hearing loss in both ears.  However, the Board notes the Veteran's puretone thresholds in the left ear are all 55 decibels or greater at the relevant frequencies, which requires consideration under 38 C.F.R. § 4.86(a) for the left ear.  Applying the results in the left ear to Table VIa in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the left ear.  Where hearing loss is at Level II in one ear and Level IV in the other, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  

The Board notes this VA examination was conducted prior to the change in hearing examination worksheets discussed in the Court's decision in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Nevertheless, the examiner's report included the reported effects of the Veteran's hearing loss on his functioning.  This examination was conducted in accordance with 38 C.F.R. § 4.85 and is entitled to great probative weight. 

The Board notes that the Veteran was seen in the VA outpatient clinic for his hearing loss and had audiograms performed in February 2007, November 2007, and April 2008.  However, the speech recognition scores utilized at this time were not the Maryland CNC test; rather, the test utilized was the W-22.  Accordingly, the results of these tests cannot be utilized for rating purposes.  


Similarly, the Veteran submitted a private audiogram performed in October 2007.  However, the values were not interpreted, and the results of this testing cannot be utilized for rating purposes. 

The next audiogram conducted which complies with the provisions of 38 C.F.R. § 4.85 was conducted in July 2008 and served as the basis for the award of the 10 percent rating.  

The only audiogram conducted in accordance with the provisions of 38 C.F.R. § 4.85 during the period prior to June 9, 2008, was the VA authorized examination conducted in May 2006.  This examination is entitled to great probative value.  As the other audiograms were not conducted in accordance with 38 C.F.R. § 4.85, they are entitled to little, if any, probative weight.  Thus, as the most probative evidence during the period prior to June 9, 2008 reflects hearing loss at a noncompensable level on Table VII, and the claim for a higher rating during this period is denied. 

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, and notes that he requires hearing aids.  However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  The findings on examination are more probative than the lay contentions as to the extent of hearing loss.

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture during the period in question as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level, and provide for consideration of greater disability than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In summary, the most probative evidence of record fails to demonstrate that an initial rating in excess of 0 percent is warranted for the Veteran's service-connected bilateral hearing loss.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.


REMAND

The Veteran claims that he has disorders of the left eye, low back, left knee and bilateral feet as a result of service.  He also claims that his hearing loss is more severe than the 10 percent rating assigned effective June 9, 2008.  Unfortunately, the Board finds that additional development is necessary with respect to these claims.

Concerning his left eye injury claim, the Veteran contends that he injured his left eye in service when he was knocked down from a nearby explosion, which resulted in debris getting into this eye.  The Veteran received a combat infantry badge and VA has conceded that he has combat service in Korea.  

The law provides that, in the case of any Veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence of an injury incurred in service shall be accepted as sufficient proof of service incurrence of the injury if the evidence is consistent with circumstances of service and notwithstanding that there is no official record of service incurrence of the injury.  38 U.S.C.A. § 1154(b) (West 2002).  However, competent evidence demonstrating present disability or a nexus between present disability and some remote injury or disease of active service is still required.  See Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 1154(b) provides a factual basis upon which a determination can be made that a particular disease or injury was incurred or aggravated in service but not a basis to link etiologically the condition in service to the current condition"). 

The Veteran has provided lay evidence both in written documents and in his March 2012 Travel Board hearing testimony, asserting that while away from the front line, an artillery or mortar round struck nearby, knocking him to the ground, and resulting in an eye injury.  He testified that debris penetrated the eye when he was thrown to the ground and that it began swelling and hurting.  He sought medical treatment at the aid station for his eye, and was told to rest it for a day or two.  In his hearing testimony of March 2012, he indicated that at the time of this injury he had excellent vision and was not wearing glasses.  

Thereafter, the earliest evidence of eye problems is shown in private records from August 2001, when he received emergency medical treatment for a slip and fall accident which resulted in his hitting his head.  His past medical history was noted to include that of macular degeneration with poor vision described in the right eye.  Problem lists from May 2003 and February 2005 cited legal blindness and macular degeneration (senile) of the retina.  VA records revealed that in November 2004 he was seen for a low vision evaluation, with an ocular history of being diagnosed with age related macular degeneration.  He also had a history of several surgeries.  The onset of this impairment deemed severe enough to affect his daily activity was less than five years.  He was seen for a primary care follow-up in December 2004, with his chief complaint noted to be macular degeneration.  He was noted to have a history of glasses for 29 years, with macular degeneration having started 3.5 years ago.    

The report of an August 2010 VA examination reflects the Veteran noticed decreased vision in 2001 and sought eye care.  His course was progressively worse since onset.  He reported a history of cataract surgery in the left eye by Dr. Evans, and surgery to repair a retinal tear of the left eye by Dr. Singer, both taking place 4 to 5 years ago.  The Board notes that both physicians were practitioners with Medical Center Ophthalmology Associates.  While there is a letter from this practice in the file, the treatment records and the report of left eye surgeries are not.  Such records should be requested on remand. 

The Board further notes that the August 2010 examiner provided an opinion that the Veteran's macular degeneration is not caused by or the result of his left eye injury, but did not address whether any other left eye disorder was related to the left eye injury.  It is not clear whether the left eye cataract and the left eye retinal tear may be related to the described left eye injury in service, nor whether the Veteran has any current residuals related to the claimed left eye injury.  Accordingly, an additional opinion should be sought on remand. 

In regards to the back and left knee disorders, the Veteran has provided lay evidence, to include his March 2012 Travel Board hearing testimony, asserting that he injured his back and left knee in service, when an explosion from a mortar or artillery round threw him to the ground.  He has indicated that while he initially tried to ignore the pain from the back and left knee, it has continued.  He also indicated in a January 2007 written statement that he hurt his left knee and low back during simulated training.  

The VA examination addressing the etiology of his low back disorder and left knee disorder in July 2010 did not consider the lay statements.  In the case of the low back disorder, the examiner indicated that per the Veteran's history, he had an onset of gradually worsening back pain in service.  No mention of the lay history of trauma during the mortar/artillery explosion is made.  In regards to the left knee disorder, the examiner related a contradictory history of the Veteran having no history of trauma, but later stated that he was injured on active duty.  Again no reference to the history of injury as reported in the lay statements and testimony was made.  As the opinions from the examination of the left knee and low back disorders do not fully consider the lay testimony, this matter must be remanded for an additional opinion.  

In regards to the bilateral foot disorder claimed as bilateral pes planus, the July 2010 VA examination diagnosed multiple bilateral foot disorders, including bilateral pes planus, foot deformities of hallux adductus (right greater than left) and left fifth toe overlapping deformity, hammertoe deformity of the right second foot and bilateral plantar fasciitis.  The examiner determined that none of these diagnosed foot disorders were as likely as not related to service, but this determination was made prior to the Veteran providing additional lay evidence and a potential new basis for entitlement in his March 2012 Travel Board hearing.  Specifically, the Veteran argued that his current foot disorders could possibly be due to exposure to extreme cold while serving in combat in Korea.  He also argued that his infantry service, with forced marches and carrying heavy packs resulted in damage to his feet.  Another opinion must be obtained that considers his lay statement regarding forced marches and cold exposure (which was provided after the July 2010 examination was conducted).  

In regards to the hearing loss, currently rated as 10 percent disabling from June 9, 2008, the Board notes that the most recent VA examination addressing the 
severity of this disorder is from July 2008, nearly four years ago.  The Veteran's representative has requested a new VA examination be conducted in light of the fact that his most recent examination is several years old.  Given the age of this most recent examination, a current audiological examination is warranted.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for left knee problems, low back problems, left eye problem, and foot problems since service, and hearing loss since July 2008.  The Veteran should specifically be asked to provide a completed authorization form for Dr. Evans and Dr. Singer from Medical Center Ophthalmology Associates, for all treatment records from those providers, to include records of the surgeries to his left eye.  After securing the necessary release(s), the AMC/RO should obtain any records identified that are not duplicates of those contained in the claims file.  If requested records are not available, the Veteran should be notified of such. 

In addition, request relevant VA treatment records dating since October 2011 from the San Antonio VA medical center. 

2.  Return the Veteran's claims file to the physician who conducted the July 2010 VA joint and spine examinations, if available, to obtain a clarifying opinion.  If that physician is not available, the claims file should be forwarded to another physician of similar qualifications to obtain the requested opinions.  If a new examination is deemed necessary, such should be scheduled. 

The Veteran's report of being thrown to the ground from a mortar explosion causing pain to his low back and left knee is to be accepted as true.  Following review of the claims file, the examiner should respond to the following:

a. Please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current lumbar spine disability began in service or was the result of his combat injury described as a mortar/artillery explosion throwing him to the ground, in addition to his reported field training injury described as hitting the ground hard with lower back pain that subsided gradually over the next 48 hours.  The medical basis for your conclusion should be provided. 

b. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current left knee disability began in service or was the result of his combat injury as described as a mortar/artillery explosion throwing him to the ground, in addition to his reported field training injury in 1951 described as hitting the ground hared causing pain and swelling of the left knee that subsided gradually over the next 48 hours.  The medical basis for your conclusion should be provided.

3.  Return the claims file to the podiatrist who conducted the July 28, 2008 feet examination, if available, to obtain a clarifying opinion.  If that examiner is not available, the claims file should be forwarded to another podiatrist or a physician to obtain the requested opinion.  If a new examination is deemed necessary, such should be scheduled.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current foot disabilities began in service or were the result of any injury, to include as due to the Veteran's claimed forced marches carrying heavy packs, or due to cold exposure during combat in Korea, as described in his hearing testimony.  The medical opinions for all opinions expressed should be provided. 

4.  After the records from the Medical Center Ophthalmology Association have been associated 
with the claims file to the extent possible, schedule the Veteran for a VA eye examination, to determine the current existence of any residuals of a left eye injury.  The claims file must be reviewed by the examiner in conjunction 
with the examination.  All indicated tests should be accomplished and the results reported.  The Veteran's 
in-service left eye injury, described as being knocked down by a mortar blast and getting debris in his eye, is accepted as true.  Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all left eye disabilities identified.   The examiner should then respond to the following:

a. Are there any current identifiable residuals from the Veteran's reported left eye injury during service, described as being knocked down by a mortar blast and getting debris in his eye?  

b. Is the currently diagnosed macular degeneration in the left eye at least as likely as not (50 percent probability or greater) related to the reported left eye injury in service?  Please explain the medical basis for your conclusion.

c. Is the cataract that was reportedly removed in the left eye at least as likely as not (50 percent probability or greater) related to the reported left eye injury in service?  If so, is there any current residual disability related to that surgery.  Please explain the medical basis for your conclusion.

d. Is the post-operative retinal tear in the left eye at least as likely as not (50 percent probability or greater) related to the reported left eye injury in service?  If so, is there any current residual disability related to that tear?  Please explain the medical basis for your conclusion.

5.  Schedule the Veteran for a VA audiological examination to determine the current severity of his hearing loss.  The claims file must be made available to, and be reviewed by, the examiner in connection with the examination.  All tests and studies deemed necessary should be conducted and the results reported. 

6.  After completing any additional development deemed necessary, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter the case should be returned to the Board if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


